DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term “low-friction” is a relative term and one of ordinary skill in the art would not know its meaning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Singleton (US Pub. 2014/0068999 A1).
Regarding claim 1, Singleton discloses an insect zapper system the insect zapper system comprising: 
a photosensor assembly configured to sense an amount of light and for turning on or off an exterior light (Fig. 3, photocell 66); 
an insect zapper assembly (Fig. 1, insect elimination device 100) coupled to the photosensor, the insect zapper assembly comprising: 
one or more light-emitting diodes (LEDs) configured to emit light of one or more spectrums (Pg. 2, [0026], line 1: “The secondary optical lure 51 is preferably an LED”); 
an outer cage configured to let insects no larger than a predetermined size to pass through (Fig. 1, external housing 10 has gaps that would allow some insects to enter but not others); 
a pair of leads spaced apart by a gap, wherein the leads are configured with a voltage to provide a current arc across the gap when an insect enters the gap, killing the insect (Fig. 6, inner electrical grid 54 and outer electrical grid 56 are concentric and spaced apart and kill insects that go between the two grids); 
and a temperature sensor, configured to shut off power to at least a portion of the insect zapper assembly when the surrounding temperature is below a predetermined 
Regarding claim 2, Singleton discloses the pair of leads are inner and outer metallic tubes, and wherein the inner set of metallic tubes fit within theAttorney Docket No. INVICT-028-NP circumference of the outer set of metallic tubes, creating the gap between the leads (Fig. 6, inner electrical grid 54 and outer electrical grid 56 are concentric and spaced apart and kill insects that go between the two grids).
Regarding claim 11, Singleton discloses the photosensor is configured to turn on or off a portion of power to the insect zapper assembly (Pg. 2, [0023], lines 5-13: “The light sensor switch 64 generates a signal for the control circuit board 44 that indicates whether the user desires the insect attracting device 100 to operate automatically based upon the ambient light, or to remain on at all times. In support of this functionality, a photo sensor 66 is provided, preferably on the top surface 101, to detect the level of ambient light; the photo sensor 66 may be a photocell or any other suitable light-detecting mechanism”).
Regarding claim 12, Singleton discloses a control panel, wherein the control panel is configured to enable a user to set one or more operating conditions of the insect zapper (Pg. 2, [0021], lines 7-29: “Control circuitry 40 for the insect attracting device 100 is disposed within or coupled to the top housing 19. The control circuitry 40 includes, for example, at least one transformer 42 that converts line voltage into suitably 
Regarding claim 13, Singleton discloses one of the operating conditions is to operate the insect zapper 24 hours (Pg. 2, [0023], lines 22-26: “When the light sensor switch 64 is set to a second state, indicating continuous operation, the control circuitry 40 will power the transformer 42 to activate the electrical elimination mechanism 50 at all times”).
Regarding claim 16, Singleton discloses an insect zapper assembly comprising: 
one or more light-emitting diodes (LEDs) configured to emit light of one or more spectrums, wherein the one or more spectrums of light are configured to be attractive to 
an outer cage configured to let insects no larger than a predetermined size to pass through (Fig. 1, external housing 10 has gaps that would allow some insects to enter but not others); 
and a pair of leads spaced apart by a gap, wherein the leads are configured with a voltage to provide a current arc across the gap when an insect enters the gap, killing the insect (Fig. 6, inner electrical grid 54 and outer electrical grid 56 are concentric and spaced apart and kill insects that go between the two grids); 
and a photosensor configured to sense an amount of light and for turning on or off power to an exterior light assembly (Pg. 2, [0023], lines 5-13: “The light sensor switch 64 generates a signal for the control circuit board 44 that indicates whether the user desires the insect attracting device 100 to operate automatically based upon the ambient light, or to remain on at all times. In support of this functionality, a photo sensor 66 is provided, preferably on the top surface 101, to detect the level of ambient light; the photo sensor 66 may be a photocell or any other suitable light-detecting mechanism”).
 Regarding claim 19, Singleton discloses Attorney Docket No. INVICT-028-NPa temperature sensor configured to shut off a portion of power to the insect zapper assembly when an outside temperature is below a predetermined temperature (Pg. 3, [0032], lines 5-9: “The respective duty cycles for each temperature range may be predetermined by the control circuitry 40 (i.e., hardwired or otherwise pre-programmed into the control circuitry 40), or may be controlled based upon the input of a temperature sensor”. The temperature sensor 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Rocha (US Pub. 2014/0137462 A1).
Regarding claim 3, Singleton discloses the claimed invention in addition to a screen along the inner mesh tube, wherein the mesh size of the second screen is a second size, smaller than the first size (Pg. 3, [0027], lines 1-4: “The inner electrical grid 54 and outer electrical grid 56 each form a mesh of an electrically conductive material, such as steel, aluminum, copper or the like that defines a respective interior cavity”). However, Singleton does not disclose as taught by Rocha a first screen along the outer cage, wherein the mesh size of the first screen is a first size (Pg. 4, [0051], lines 10-12: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of the zapper of Singleton to include the mesh of Rocha to better filter out larger insects. Additionally, it would have been obvious to designate the size of the gaps of the outer screen to be larger than the gaps of the inner screen to allow insects to enter the cage and still effectively kill them.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Boobar (US Pub. 4,788,789).
Regarding claim 4, Singleton discloses the claimed invention except for as taught by Boobar, a twist-lock plug compatible with a receptacle (The 110 volt AC current required to power the trap is supplied through a 3.0 m section of cord that connects to the upper body section 12 via a twist-lock jack 76. The jack 76 is attached to the interior of the upper body section 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper system of Singleton to include the twist-lock jack of Boobar to prevent the trap from being accidently removed from the outlet.



Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Gawne (US Pub. 3,319,374).
Regarding claim 5, Singleton discloses the claimed invention except for as taught by Gawne, a light reflector configured to reflect light (Col. 4, lines 5-9: “When connected to a suitable source of electric power, the light bulbs 27 will provide adequate illumination, with the bottom face of the top member 15 and the lamp column 21 serving as a reflector for the lamps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper system of Singleton to include the reflector of Gawne to reflect light from the LEDs of Singleton and to better attract insects.
Regarding claim 6, Singleton as modified by Gawne discloses the claimed invention in addition to as taught by Gawne, the light reflector comprises a column portion and a bottom portion (Fig. 1, lamp column 21 is the column portion and the bottom face of top member 15 is the bottom portion).
Regarding claim 7, Singleton as modified by Gawne discloses the claimed invention in addition to as taught by Gawne, the bottom portion of the light reflector is sloped downward (Col. 4, lines 4-9: “When in use, the light is set up in the area in which illumination and insect elimination is desired. When connected to a suitable source of electric power, the light bulbs 27 will provide adequate illumination, with the bottom face of the top member 15 and the lamp column 21 serving as a reflector for the lamps”. The bottom face of top member 15 is sloped downwards).
claim 20, Singleton discloses the claimed invention except for as taught by Gawne, a light reflector configured to reflect light (Col. 4, lines 5-9: “When connected to a suitable source of electric power, the light bulbs 27 will provide adequate illumination, with the bottom face of the top member 15 and the lamp column 21 serving as a reflector for the lamps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper system of Singleton to include the reflectors of Gawne to reflect light from the LEDs of Singleton and to better attract insects.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Gawne (US Pub. 3,319,374), and further in view of Jaffrey (US Pub. 2019/0281805 A1).
Regarding claim 8, Singleton as modified by Gawne discloses the claimed invention except for as taught by Jaffrey, a liquid sensor configured to turn-off at least a portion of power to the insect zapper assembly when liquid is detected (Pg. 4, [0054], lines 1-4: “Data acquisition unit 135 can include sensors. The sensors can include visual sensors such as a passive IR sensor, video camera, motion sensor, and the like, as well as other sensors such as temperature sensor, moisture sensor”. Pg. 5, [0068], lines 1-4: “The controller 105 can determine a mode of operation based on the environmental data. For example, if it is determined that it is raining, the controller 105 may turn off some of the modules”).

Regarding claim 21, Singleton as modified by Gawne discloses the claimed invention except for as taught by Jaffrey, a liquid sensor configured to turn-off at least a portion of power to the insect zapper assembly when liquid is detected (Pg. 4, [0054], lines 1-4: “Data acquisition unit 135 can include sensors. The sensors can include visual sensors such as a passive IR sensor, video camera, motion sensor, and the like, as well as other sensors such as temperature sensor, moisture sensor”. Pg. 5, [0068], lines 1-4: “The controller 105 can determine a mode of operation based on the environmental data. For example, if it is determined that it is raining, the controller 105 may turn off some of the modules”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper system of Singleton as modified to include the liquid sensor of Jaffrey and to locate the sensor on the bottom portion of the light reflector to prevent the short-circuiting of the zapper.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Weiss (US Pub. 2006/0218851 A1).
Regarding claim 9, Singleton discloses the claimed invention except for as taught by Weiss, the one or more LEDs are configured to emit light having a wavelength in the range of 450-570 nanometers (Pg. 2, [0026], lines 1-8: “The LEDs 290 can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED of Singleton to include the specified spectrum of light of Weiss as they might emit colors that are attractive to insects.
	Regarding claim 10, Singleton discloses the claimed invention in addition to as taught by Weiss, the one or more LEDs comprise at least two LEDS, wherein at least one LED is configured to emit light having a wavelength in the range of 450-495 nanometers and at least one LED is configured to emit light having a wavelength in the range of 495-570 nanometers (Pg. 2, [0026], lines 1-8: “The LEDs 290 can be arranged in an array around the cap 170. Various numbers of LEDs 290 can be used, such as eight LEDs of varying color. Different colored LEDs can attract different species of mosquitoes. The colors can include amber orange (about 610 nm), violet (about 380 nm), green (about 565 nm) and blue (about 470 nm). Other colors could also be used such as red (about 670 nm) and yellow (587 nm)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED of Singleton to include the specified spectrum of light of Weiss as they might emit colors that are attractive to insects.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Gawne (US Pub. 3,319,374), and further in view of Sandford (US Pub. 2016/0000060 A1)
Regarding claim 14, Singleton as modified by Gawne discloses the claimed invention in addition to as taught by Gawne, the light reflector is comprised of aAttorney Docket No. INVICT-028-NP primary material (Col. 3, lines 8-11: “The intermediate section 12 comprises a center cylindrical tube member 21 which forms a lamp or bulb supporting column and which may be a section of extruded aluminum tubing or similar rigid material”). However, it fails to disclose as taught by Sandford, a reflective coating (Pg. 5, [0043], lines 4-8: “In addition, front housing 118 may also have a reflective coating underneath the adhesive coating on inside surface 170 to enhance its attraction to insects and further improve the insect trapping efficiency and effectiveness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper of Singleton as modified by Gawne to include the reflective coating of Sandford because a coating might impart better reflective qualities to the reflective surface for attracting insects.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Gawne (US Pub. 3,319,374), and further in view of Zhang (US Pub. 2012/0294828 A1).
Regarding claim 15, Singleton as modified by Gawne discloses the claimed invention except for as taught by Zhang, wherein the light reflector is coated with a low-friction coating configured to allow debris to easily rinse off (Pg. 4, [0041], lines 10-15: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper of Singleton as modified by Gawne to include low-friction coating of Zhang to keep the reflective surface clear of dead insects.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0068999 A1) in view of Jaffrey (US Pub. 2019/0281805 A1).
Regarding claim 22, Singleton discloses an insect zapper system comprising: 
an insect zapper assembly (Fig. 1, insect elimination device 100) comprising: 
one or more light-emitting diodes (LEDs) configured to emit light of one or more spectrums, wherein each of the one or more spectrums of light are configured to be attractive to a desired insect (Pg. 2, [0026], line 1: “The secondary optical lure 51 is preferably an LED”); 
an outer cage configured to let insects no larger than a predetermined size to pass through (Fig. 1, external housing 10 has gaps that would allow some insects to enter but not others);
a pair of leads spaced apart by a gap, wherein the leads are configured with a voltage to provide a current arc across the gap when an insect enters the gap, killing the 
and a photosensor assembly configured to sense an amount of light and for turning on or off a portion of power to the insect zapper assembly (Fig. 3, photocell 66).
However, Singleton does not disclose as taught by Jaffrey, a liquid sensor assembly coupled to the insect zapper assembly, whereupon Attorney Docket No. INVICT-028-NPdetecting liquid the liquid sensor assembly is configured to turn a portion of power off to the insect zapper assembly (Pg. 4, [0054], lines 1-4: “Data acquisition unit 135 can include sensors. The sensors can include visual sensors such as a passive IR sensor, video camera, motion sensor, and the like, as well as other sensors such as temperature sensor, moisture sensor”. Pg. 5, [0068], lines 1-4: “The controller 105 can determine a mode of operation based on the environmental data. For example, if it is determined that it is raining, the controller 105 may turn off some of the modules”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insect zapper system of Singleton as modified to include the liquid sensor of Jaffrey to prevent the short-circuiting of the zapper.
Regarding claim 23, Singleton as modified by Jaffrey discloses the claimed invention in addition to as taught by Singleton, a temperature assembly couple to the insect zapper assembly and configured to turn a portion of power off to the insect zapper assembly when an outside temperature is below a predetermined temperature (Pg. 3, [0032], lines 5-9: “The respective duty cycles for each temperature range may be predetermined by the control circuitry 40 (i.e., hardwired or otherwise pre-programmed 
Regarding claim 24, Singleton as modified by Jaffrey discloses the claimed invention in addition to as taught by Jaffrey a wireless communication module configured to receive and transmit information to a remote computing device, wherein the received and transmitted information can include any of the following: 
sensed data information, light sensitivity information, temperature information, power consumption information, and powering on or off portions of the insect zapper system instructions (Pg. 6, [0080]: “In some implementation, the insect trap can act as an environmental sensing unit in addition to an insect trap. For example, the insect trap can record an output of the data acquisition unit and transmit, using the remote interface, the recorded output of the data acquisition unit to the mobile device or the remote network gateway”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649